                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Abbie L. Grubb,

       Plaintiff,

               v.                                         Case No. 1:19cv485

Commissioner of Social Security,                          Judge Michael R. Barrett

       Defendant.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on February 26, 2020 (Doc. 19).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R

(Doc. 19) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 19) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, the

parties’ Joint Motion to Remand (Doc. 18) is GRANTED and this matter is REMANDED

to the Commissioner of Social Security for further proceedings.

       IT IS SO ORDERED.


                                                       /s/ Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court


                                              1
